Title: George Washington to William Deakins, Jr., and Benjamin Stoddert, 17 February 1791
From: Washington, George
To: Deakins, William, Jr.,Stoddert, William



Gentlemen
Philadelphia Feb. 17. 1791.

I have recieved your favors of the 9th. and 11th instant and shall be glad if the purchase from Burnes should be concluded before you recieve this at £15 or £15–10 as you hope. But as you mention that should he ask as far as £20. or £25. you will await further instructions before you accept such an offer, I have thought it better, in order to prevent delay, to inform you that I would wish his lands to be purchased even at those prices, rather than not obtain them.

The Maryland assembly has authorized a certain number of acres to be taken, without the consent of the owners, on making compensation as therein provided. This will be principally useful as to the old lots of Hamburg. However by purchasing up these lots or as many as we can, we shall be free to take on the terms of the act so much of any other lands in our way, and consequently those whose proprietors refuse all arrangement. I will therefore beg the favour of you to take measures immediately for buying up all the lots you can in Hamburg on the lowest terms you can not exceeding the rate of twenty five pounds the acre. I leave it to yourselves to dispatch a private agent for this purpose to treat with the proprietors wherever to be found, or to do it by any other means which in your discretion shall appear not too expensive, and which may not excite suspicions of their being on behalf of the public. I am with great esteem, Gentlemen, your most obedt. humble servt.
